DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim ---should refer to other claims in the alternative only---.  See MPEP § 608.01(n).  Accordingly, the claim 6 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “in the visual test phase, the at least one first switch is turned on for connection under a control of the visual test component” as described in claim 1, does not reasonably provide enablement for “in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the visual test unit”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 15: It recites “in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the visual test unit”. However, claim 15 is a dependent claim of claim 1. Therefore, the claimed limitation is contradicted with claimed limitation of “in the visual test phase, the at least one first switch is turned on for connection under a control of the visual test component”. It is not enable one skill in the art to make and/or use claimed invention.
As to claim 16: Claim 16 is a dependent claim of claim 15. Therefore, claim 16 is rejected as same rationale as claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (CN 106652870 A).
As to claim 1: Lee discloses a display panel (Figs. 1, 7, “a display panel”; Abstract) comprising: 
a display unit (Figs. 1, 7, “a display unit 27”; Abstract, pg. 5-6); 
a visual test component, including a plurality of test signal input terminals (Fig. 1, “a visual test component 12”, including a plurality of test signal input terminals; Abstract, pg. 5-6); 
a driving chip, including a plurality of display signal input terminals (Fig. 1, “a driving chip 24”, including a plurality of display signal input terminals; Abstract, pg. 5-7); and 
a plurality of signal lines, configured to generate driving signals for the display unit (Fig. 1, “a plurality of signal lines 11”, configured to generate driving signals for the display unit; Abstract, pg. 5-6), 
wherein: 
in a visual test phase, the visual test component is configured to provide signals to the plurality of signal lines through the plurality of test signal input terminals (Fig. 1, , in a visual test phase, the visual test component is configured to provide signals to the 
in a display phase, the driving chip is configured to provide signals to the plurality of signal lines through the plurality of display signal input terminals (Fig. 1, in a display phase, the driving chip is configured to provide signals to the plurality of signal lines through the plurality of display signal input terminals; Abstract, pg. 5-6); 
the visual test component includes at least one first switch connected to at least one signal line of the plurality of signal lines (Fig. 1, the visual test component includes “at least one first switch M” connected to at least one signal line of the plurality of signal lines; Abstract, pg. 5-6); 
a control terminal of the at least one first switch is connected to the driving chip; in the visual test phase, the at least one first switch is turned on for connection under a control of the visual test component; and in the display phase, the at least one first switch is turned off for disconnection under a control of the driving chip (Fig. 1 shows a control terminal of the at least one first switch is connected to the driving chip; in the visual test phase, the at least one first switch is turned on for connection under a control of the visual test component; and in the display phase, the at least one first switch is turned off for disconnection under a control of the driving chip; Abstract, pg. 5-6).  
As to claim 7: Lee discloses each signal line of the plurality of signal lines includes a first node; each signal line of the plurality signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node; the first sub-signal line is connected to the visual test component; and -25-Attorney Docket No. 00189.0398. OUSthe second sub-signal line is connected to the driving chip (Fig. 1 shows the plurality of signal lines includes a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), as applied to claim 1, and further in view of MORIMOTO et al (US 2010/0225770 A1).
As to claim 2: Lee discloses-23-Attorney Docket No. 00189.0398.00US Client Ref GZ20191631/US00 the plurality of signal lines are configured to transmit gate driving signals and/or light- emitting driving signals for the display unit (Fig. 1, 7, the plurality of signal lines are configured to transmit gate driving signals and/or light-emitting driving signals for the display unit; Abstract, pgs. 5-6, 8); the plurality of signal lines include constant-voltage signal lines, pulse signal lines and trigger signal lines; the constant-voltage signal lines include a first level signal line and a second level signal line (Figs. 1, 7, “constant-voltage signal lines 25”, “pulse signal lines 26” and “trigger signal lines S1”; Abstract, pgs. 5-6, 8). 

As to claim 4: Lee discloses the first level signal line in the plurality of signal lines is directly connected to the visual test component without being through the at least one first switch; and remaining signal lines of the plurality signal lines except the first level signal line are connected to the visual test component through the at least one first switch (Fig. 1 shows the first level signal line in the plurality of signal lines is directly connected to the visual test component without being through the at least one first switch; and remaining signal lines of the plurality signal lines except the first level signal line are connected to the visual test component through the at least one first switch).  
As to claim 5: Lee discloses all the plurality of signal lines are connected to the visual test component through the at least one first switch (Fig. 1 shows, all the plurality of signal lines are connected to the visual test component through the at least one first switch).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of MORIMOTO et al (US 2010/0225770 A1), hereinafter Lees, as applied to claim 2, and further in view of KIM et al (US 2019/0066595 A1).
As to claim 3: Lees does not expressly disclose a plurality of short-circuit rods. However, Kim teaches a display device comprises a plurality of short-circuit rods (Fig. 1, “a display device 1000” comprises “a plurality of short-circuit rods 72a, 72b, 82a, 82b”), and a plurality of signal lines also include signal lines configured to connect a visual test component (Fig. 1, a plurality of signal lines also include signal lines configured to connect “a visual test component 650”; ¶0010-0016, 0066-0077). It would have been .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of, as applied to claim 1, and further in view of Kim et al (US 2011/0050660 A1).
As to claim 6: Lee discloses the at least one first switch is a thin film transistor (Fig. 1 shows the at least one first switch is a thin film transistor), wherein: when the thin film transistor is an NMOS transistor, the visual test component is configured to provide high-level signals to a gate of the thin film transistor in the visual phase and provide low-level signals to the gate of the thin film transistor in the display phase (Fig. 1 shows  the thin film transistor is an NMOS transistor, the visual test component is configured to provide high-level signals to a gate of the thin film transistor in the visual phase and provide low-level signals to the gate of the thin film transistor in the display phase).
Lee does not expressly disclose when the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of .

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), as applied to claim 1.
As to claim 7: In the current embodiment, Lee does not expressly disclose each signal line of the plurality of signal lines includes a first node; each signal line of the 
As to claim 8: Claim 8 is a dependent claim of claim 7. Lee further discloses claim limitation of the visual test component includes a visual test unit; the visual test .

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), as applied to claim 7, and further in view of Kim et al (US 2019/0066595 A1).
As to claim 9: Lee does not expressly disclose the visual test component also includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines. However, Kim teaches a display device comprises a visual test component includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines (Fig. 1, “a display device 1000” comprises “a visual test component 650” includes “an electrostatic discharge unit 92a-92b”; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines; Abstract, ¶0091). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to implement an electrostatic discharge unit into the visual test component, such that the visual test component also includes an electrostatic discharge unit; and the electrostatic 
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior art Kim further discloses claim limitation of the at least one first switch is disposed between the first node and the electrostatic discharge unit; and the electrostatic discharge unit is disposed between the at least one first switch and the visual test component (Fig. 1 shows the at least one first switch Q is disposed between the first node and the electrostatic discharge unit; and the electrostatic discharge unit is disposed between the at least one first switch and the visual test component). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 9. The prior art Kim further discloses claim limitation of the at least one first switch is disposed between the first node and the visual test component; and the visual test component is disposed between the at least one first switch and the electrostatic discharge component (Fig. 1, the at least one first switch Q is disposed between the first node and the visual test component; and the visual test component is disposed between the at least one first switch Q and the electrostatic discharge component 92a-92b). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12: Claim 12 is a dependent claim of claim 11. The prior arts Lee and Kim further disclose claim limitation of the visual test component further includes a second switch connected to at least one signal line of the plurality of signal lines; the second switch is disposed between the visual test component and the electrostatic discharge unit; a control terminal of the second switch is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip (Lee: Fig. 1, “a second switch M2”; Kim: Fig. 1 shows the visual test component further includes “a second switch Q2” connected to at least one signal line of the plurality of signal lines; the second switch Q2 is disposed between the visual test component and the electrostatic discharge unit 92a-92b); a control terminal of the second switch is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip (Lee: Fig. 1, a control terminal of the second switch is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip). In addition, the same motivation is used as the rejection of claim 12. 
As to claim 13: Lee discloses in the visual test phase, the second switch is turn on/off under the control of the visual test unit (Fig. 1, in the visual test phase, the second switch M2 is turn on/off under the control of the visual test unit; Abstract).  

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of Kim et al (US 2019/0066595 A1), hereinafter Lee1, as applied to claim 12, and further in view of Kim et al (US 2011/0050660 A1), hereinafter Kim1.
As to claim 14: Claim 14 is a dependent claim of claim 12. The prior arts Lee and Kim further disclose claim limitation of the second switch includes a first sub-switch and a second sub-switch (Lee: Fig. 1, the second switch includes “a first sub-switch M2” and “a second sub-switch M2”;  Kim: Fig. 1, the second switch includes “a first sub-switch Q2” and “a second sub-switch Q2”),-27-Attorney Docket No. 00189.0398. OUS each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through each of the first sub-switch and the second sub-switch (Kim: Fig. 1, each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through each of the first sub-switch Q2 and the second sub-switch Q2); the second sub-switch is an NMOS thin film transistor (Lee: Fig. 1, the second sub-switch is an NMOS thin film transistor; Kim: Fig. 1, the second sub-switch is an NMOS thin film transistor).
Lee1 does not expressly disclose the first sub-switch is a PMOS thin film transistor. However, Kim1 teaches a display device comprises a visual test component includes a plurality of switches, wherein each of the plurality of switches is a PMOS thin film transistor (Figs. 1-2, “a display device 100” comprises “a visual test component 160” includes a plurality of switches, wherein each of the plurality of switches is a PMOS thin film transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee1 to substitute a PMOS thin film transistor for replacing the first sub-switch, such that the first sub-switch is a PMOS thin film transistor as taught by Kim1. The motivation would have been in order to have an organic light emitting display device that has a lighting test circuit designed in a structure capable of protecting itself from static electricity (Kim1: ¶0015). 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of KIM et al (US 2019/0066595 A1).
As to claim 17: Lee discloses a display panel (Figs. 1-7, “a display panel”; Abstract), comprising: 
a display unit (Figs. 1, 7, “a display unit 27”; Abstract, pg. 5-6); 
a visual test component, including a plurality of test signal input terminals (Fig. 1, “a visual test component 12”, including a plurality of test signal input terminals; Abstract, pg. 5-7); 
a driving chip, including a plurality of display signal input terminals (Fig. 1, “a driving chip 24”, including a plurality of display signal input terminals; Abstract, pg. 5-7); and 
a plurality of signal lines, configured to generate driving signals for the display unit (Fig. 1, “a plurality of signal lines 11”, configured to generate driving signals for the display unit; Abstract, pg. 5-7), wherein: 
in a visual test phase, the visual component is configured to provide signals for the plurality of signal lines through the plurality of test signal input terminals (Fig. 1, in a visual test phase, the visual component is configured to provide signals for the plurality of signal lines through the plurality of test signal input terminals; Abstract, pg. 5-7); 
in a display phase, the driving chip is configured to provide signals for the plurality of signal lines through the plurality of display signal input terminals (Fig. 1, in a display phase, the driving chip is configured to provide signals for the plurality of signal lines through the plurality of display signal input terminals; Abstract, pg. 5-7); 

a control terminal of the at least one first switch is connected to the driving chip (Fig. 1, a control terminal of the at least one first switch is connected to the driving chip 24; Abstract, pg. 5-7); and 
in the display phase, the at least one first switch is turned off for disconnection under a control of the driving chip (Fig. 1, in the display phase, the at least one first switch is turned off for disconnection under a control of the driving chip; Abstract, pg. 5-7).  
Lee does not expressly disclose the visual test component includes a visual test unit, an electrostatic discharge unit. However, Kim teaches a display device comprises a visual test component includes a visual test unit, and an electrostatic discharge unit (Fig. 1, “a display device 1000” comprises “a visual test component 650” includes a visual test unit and “an electrostatic discharge unit 92a-92b”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to implement an electrostatic discharge unit, such that the visual test component includes a visual test unit, an electrostatic discharge unit, and at least one first switch connected to at least one signal line of the plurality of signal lines; the electrostatic discharge unit is connected to the visual test unit through at least 
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior arts Lee and Kim further disclose claim limitation of each signal line of the plurality of signal lines includes a first node (Lee: Figs. 1, 6, each signal line of the plurality of signal lines includes a first node); 
each signal line of the plurality of signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node (Lee: Figs. 1, 6, each signal line of the plurality of signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node); 
the first sub-signal line is connected to the visual test component (Lee: Figs. 1, 6, the first sub-signal line is connected to the visual test component); 
the second sub-signal line is connected to the driving chip; the visual test unit is disposed between the first node and the at least one first switch (Lee: Figs. 1, 6, the second sub-signal line is connected to the driving chip; the visual test unit is disposed between the first node and the at least one first switch); and 
the at least one first switch is disposed between the visual test unit and the electrostatic discharge unit (Kim: Fig. 1, the at least one first switch Q is disposed between the visual test unit and the electrostatic discharge unit). In addition, the same motivation is used as the rejection of claim 18.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of KIM et al (US 2019/0066595 A1), as applied to claim 18 above, and further in view of Kim et al (US 2011/0050660 A1), hereinafter Kim1.
As to claim 19: Claim 19 is a dependent claim of claim 18. The prior arts Lee and Kim further disclose the at least one first switch includes a third sub-switch and a fourth sub-switch (Lee: Fig. 1, the at least one first switch includes a third sub-switch and a fourth sub-switch; Kim: Fig. 1, the at least one first switch includes a third sub-switch and a fourth sub-switch); 
each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through both the third sub-switch and the fourth sub-switch (Kim: Fig. 1, each signal line of the plurality of signal lines is connected to the electrostatic discharge unit 62a-62b through both the third sub-switch and the fourth sub-switch); 
and the fourth sub-switch is an NMOS transistor (Lee: Fig. 1, the fourth sub-switch is an NMOS transistor; Kim: Fig. 1, the fourth sub-switch is an NMOS transistor).
Lee and Kim do not expressly disclose the third sub-switch is a PMOS transistor. However, Kim1 discloses a display device comprises a visual test component includes at least one switch is formed by an NMOS transistor (Figs. 1-2, “a display device 100” comprises “a visual test component 150” includes “at least one switch M” is formed by an NMOS transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to substitute a PMOS thin film transistor for replacing the fourth sub-switch, such that the fourth sub-switch is a PMOS thin film transistor as taught by Kim1. The motivation 
As to claim 20: Claim 20 is a dependent claim of claim 19. The prior arts Lee, Kim, and Kim1 further disclose in the visual test phase, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component (Lee: Fig. 1, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component; Kim: Fig. 1, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component ; Kim: 1, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component);
when high-level signals generated on the signal line turn the third sub-switch on, the high-level signals are transmitted to the electrostatic discharge unit to discharge (Kim: Fig. 1, high-level signals generated on the signal line turn the third sub-switch on, the high-level signals are transmitted to the electrostatic discharge unit to discharge); and 
when low-level signals generated on the signal line turn the fourth sub-switch on, the low-level signals are transmitted to the electrostatic discharge unit to discharge (Kim: Fig. 1, when the signal line turn the fourth sub-switch on, the low-level signals are transmitted to the electrostatic discharge unit to discharge; Kim1: Fig. 2, when low-level signals generated on the signal line turn the fourth sub-switch on). In addition, the same motivation is used as the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693